internal_revenue_service number release date index number -------------------- ----------------------------- ------------------ ----------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp plr-127008-13 date date legend distributing controlled lp sub llc llc ------------------ ------------------------ ----------------------------------- -------------------- ------------------------ ----------------------------------- ----------------------------- ------------------------ -------------------------------- -------------------------------------- ------------------------ ----------------------------------- ------------------------------------ ------------------------ ---------------------------------------------------- ------------------------------- ------------------------ ------------------------------------------------------- state a --------------- plr-127008-13 state b -------------- business a --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- -------------- business b ------------------------------------------------- distributing notes --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------- date ----------------------- a b c d e f g ------------------------------------ -------------------------------- ------------------------ ---- -- ---- -- dear -------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of certain proposed transactions the information provided in that request and in later correspondence is summarized below the rulings in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support plr-127008-13 of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 facts distributing a publicly-traded state a corporation with a single class of stock outstanding is the common parent of an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return using the accrual_method of accounting distributing directly owns a common and class b limited_partner units of lp a publicly- traded state b partnership engaged in business a distributing also owns through llc a state b limited_liability_company that is disregarded as an entity separate from distributing for federal_income_tax purposes a disregarded_entity b limited_partner units and all of the general_partner interests in lp together this represents c percent of the outstanding lp partnership interests distributing also wholly owns all the stock of sub lp does not have employees rather in its capacity as general_partner and pursuant to a services agreement entered into with lp llc is responsible for managing and operating all aspects of business a in this regard certain members of distributing’s management also serve as officers of llc and provide managerial oversight with respect to business a all other employees associated with and engaged in business a are employed by distributing and sub business b is conducted by distributing and members of its separate_affiliated_group as defined in sec_355 the distributing sag financial information that has been submitted indicates that business a and business b as currently conducted each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years distributing has outstanding obligations to unrelated creditors the distributing notes and short-term commercial paper and has available a revolving line of credit under a credit facility as a backstop to its commercial paper program together the distributing debt none of the distributing notes were issued in anticipation of or in connection plr-127008-13 with the proposed transaction prior to completing the proposed transaction distributing will not issue commercial paper or borrow under the credit facility except in the ordinary course of business consistent with past practice proposed transactions for what are represented to be valid business purposes distributing proposes the following steps which have been partially consummated together the proposed transactions i on date distributing formed controlled with one authorized class of stock and a nominal amount of capital ii prior to the consummation of steps vi and vii as defined below controlled may enter into an interest rate hedge the interest rate hedge with a third- party investment bank the investment bank distributing will guarantee controlled’s obligations under the interest rate hedge until the contribution as defined in step vi below has occurred the interest rate hedge is in the nature of a derivative contract under which controlled will be required to make payments to the investment bank if interest rates decrease and the investment bank will be required to make payments to controlled if interest rates increase distributing intends to treat itself rather than controlled as the initial counterparty to the interest rate hedge distributing will then treat controlled as receiving or assuming distributing’s rights and obligations as the case may be under the interest rate hedge for federal_income_tax purposes pursuant to the contribution iii at least d days prior to the closing date of the debt exchange as defined in step iv below the investment bank acting as principal for its own account will acquire distributing notes in the secondary market the distributing exchange debt iv not less than e calendar days following investment bank’s acquisition of the distributing exchange debt distributing and investment bank expect to enter into the exchange_agreement pursuant to which the investment bank will agree to exchange an amount of distributing exchange debt to be determined by the parties bargaining at arms-length for the controlled securities to be received by distributing in step vi below the debt exchange v sub will convert under state law into a limited_liability_company and will be treated as a disregarded_entity llc business b employees that are employed by distributing and llc will become employed by controlled and or one or more entities disregarded from controlled pursuant to the contribution plr-127008-13 vi distributing will contribute all of the assets and liabilities related to business b and the rights and obligations under the interest rate hedge to controlled in exchange for i all of the controlled stock ii debt securities of controlled the controlled securities and iii all or a portion of the controlled borrowing proceeds defined in step vii below together the contribution vii controlled will borrow cash from third-party lenders through capital market borrowings the controlled borrowing proceeds controlled will transfer to distributing all or a portion of the controlled borrowing proceeds in partial exchange for the business b assets received from distributing pursuant to the contribution distributing will deposit the controlled borrowing proceeds into a segregated account until paid out as described in step viii below viii within f months of receiving the controlled borrowing proceeds distributing will use such proceeds to i repay distributing debt ii repurchase outstanding shares of distributing stock and or iii pay dividends with respect to distributing stock ix no sooner than d days after step iii above as provided for in the exchange_agreement distributing and the investment bank will consummate the debt exchange pursuant to which distributing will transfer all of the controlled securities received by it in the contribution to the investment bank in exchange for the distributing exchange debt the investment bank expects to immediately thereafter sell the controlled securities to third-party investors x distributing will distribute all of the controlled stock pro_rata to its shareholders the distribution the transfer of certain business b assets and contractual relationships the delayed assets may be delayed pending receipt of consents or approvals from unrelated parties as soon as practicable after distributing obtains the consent or approval necessary to transfer a particular delayed asset distributing will contribute that delayed asset to controlled while awaiting consents distributing and controlled will enter into contractual arrangements that will provide controlled with all substantial rights and obligations associated with the delayed assets following the distribution distributing anticipates that there will be g overlapping board members none of these members will be involved in the day-to-day operations of distributing or controlled in addition in connection with the proposed transactions distributing and controlled will enter into several agreements relating to their separation and certain continuing transactions between the companies the post-separation agreements including a separation agreement transitional services agreement employee matters agreement and a tax_matters_agreement representations plr-127008-13 a with the exception of the controlled securities to be held by distributing prior to the debt exchange any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing d distributing will treat all members of the distributing sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business e distributing did not acquire business a or control of any entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part excluding i acquisitions that constitute expansions of business a within the meaning of sec_1_355-3 and ii acquisitions from another member of the same affiliated_group as described in sec_1_355-3 f distributing did not acquire business b or control of any entity conducting business b during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part excluding i acquisitions that constitute expansions of business b within the meaning of sec_1_355-3 and ii acquisitions from another member of the same affiliated_group as described in sec_1_355-3 g the years of financial information submitted on behalf of business a is representative of its present business operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted h the years of financial information submitted on behalf of business b is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted i following the proposed transactions and except as contemplated by the post- separation agreements distributing and controlled will each continue the active_conduct of its business independently and with its separate employees plr-127008-13 j the distribution is being carried out for the following corporate business purposes i to permit distributing and controlled to structure their operational technical and cultural approaches to their businesses in a manner that is consistent with their pure play status which could include a targeted focus on internal and external growth strategies relating to their own business operations ii to enhance each of distributing’s and controlled’s ability to issue stock in pursuance of acquisition opportunities and iii to allow each of distributing and controlled to incentivize its employees with targeted stock-based incentive plans the distribution is motivated in whole or substantial part by one or more of these corporate business purposes k the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both l the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing including the delayed assets will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets are subject excluding liabilities to which sec_357 applies and ii the total amount of cash and the fair_market_value of other_property within the meaning of sec_361 received by distributing in the contribution for purposes of this representation distributing is treating the interest rate hedge as a liability described in sec_357 to the extent that at the time of the contribution the present_value of the payments that are anticipated to be received from the counterparty to the interest rate hedge is less than the present_value of the payments that are anticipated to be made to the counterparty to the interest rate hedge m the liabilities to be assumed within the meaning of sec_357 by controlled in the contribution if any were incurred in the ordinary course of business and are associated with the assets being transferred n distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transactions o distributing controlled and the shareholders of distributing will each pay their separate expenses if any incurred in connection with the proposed transactions p no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than i the controlled securities or ii indebtedness incurred in the ordinary course of business or pursuant to the post-separation agreements plr-127008-13 q immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution see sec_1_1502-19 r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution t the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation u payments made in connection with continuing transactions between distributing and its subsidiaries and controlled following the distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length other than in connection with the post-separation agreements v no two parties to the proposed transactions are investment companies as defined in sec_368 and iv w immediately after the distribution either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled ii neither distributing nor controlled will be a disqualified investment plr-127008-13 corporation within the meaning of sec_355 or iii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the proposed transactions x after the distribution no officer or key_employee of distributing or any of its subsidiaries will also be an officer or key_employee of controlled the board members who serve on the board_of directors of both distributing and controlled after the distribution will constitute a minority of each board_of directors y the controlled securities will qualify as securities within the meaning of sec_361 z any payment of cash in lieu of fractional shares of controlled stock will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in connection with the distribution in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be distributed to holders of distributing stock it is intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock aa the distributing debt was incurred by distributing in the ordinary course of business and the distributing notes were not incurred in connection with or in anticipation of the contribution the distribution or the debt exchange ruling sec_1 the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing's transfer of the delayed assets to controlled will occur pursuant to the plan_of_reorganization that includes the contribution and the distribution sec_1_368-2 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 and b no gain_or_loss will be recognized by controlled on the contribution sec_1032 plr-127008-13 the basis in each asset received by controlled in the contribution will be the same as the basis of the asset in the hands of distributing immediately before the contribution sec_362 the holding_period in each asset received by controlled in the contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing stock upon the distribution sec_355 the aggregate basis of the distributing stock and controlled stock in the hands of each distributing shareholder immediately after the distribution including any fractional share interest in controlled stock to which the shareholder may be entitled will equal the basis of the distributing stock held by such distributing shareholder immediately before the distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of each distributing shareholder in the controlled stock received in the distribution including any fractional share interest in controlled stock to which the shareholder may be entitled will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 a shareholder who receives cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided that such fractional shares are held as a capital assets on the date of the distribution sec_1221 and sec_1222 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 distributing will recognize no gain_or_loss on its transfer of the controlled securities in the debt exchange other than any i deductions attributable to the fact that distributing exchange debt may be redeemed at a premium ii income attributable to the fact that the distributing exchange debt may be redeemed at a discount and iii interest_expense accrued with respect to the distributing exchange debt sec_361 plr-127008-13 payments made between distributing or any of its affiliates and controlled under the post-separation agreements that i have arisen or will arise for a taxable_period ending on or before the distribution and ii will not become fixed and ascertainable until after the distribution will be viewed as occurring immediately before the distribution 344_us_6 revrul_83_73 1983_1_cb_84 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 iv whether the interest rate hedge is a liability described in sec_357 and v the federal_income_tax treatment of payment for certain services that may be rendered at other than fair_market_value under the post-separation agreements procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark j weiss reviewing attorney branch office of associate chief_counsel corporate
